02/10/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 21-0395


                                       OP 21-0395
                                   _________________

 L.B. individually and on behalf of D.B., a Minor,

              Plaintiff and Appellant,

       v.
                                                                     ORDER
 UNITED STATES OF AMERICA; BUREAU OF
 INDIAN AFFAIRS; DANA BULLCOMING,
 agent of the Bureau of Indian Affairs sued in his
 individual capacity,

              Defendants and Appellees.
                                _________________

       Counsel for Amici Curiae Montana Association of Counties and Montana League
of Cities and Towns has filed a motion to participate in the oral argument scheduled for
April 15, 2022, in the captioned matter. Counsel states Appellee United States of America
will cede ten minutes to Amici, and there is no opposition to the motion.
       The Court takes no position on this motion. The parties are limited to 40 minutes
for the Appellant and 30 minutes for the Appellees and may use that time at their discretion.
       The argument will be limited to two participants for each party.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   February 10 2022